PURCHASE AND SALE AGREEMENT

among

CRP/MHI Holdings, L.L.C.

“Seller”

and

MHI Hospitality TRS II, LLC and MHI Hotel Investments Holdings LLC

“Purchaser”

Date: June 19, 2015



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of June 19, 2015
(the “Effective Date”), by and between CRP/MHI Holdings, L.L.C., a Delaware
limited liability company (“Seller”), and MHI Hospitality TRS II, LLC, a
Delaware limited liability company (“MHI Hospitality”) and MHI Hotel Investments
Holdings LLC (“MHI Hotel Investments”, and together with MHI Hospitality,
“Purchaser”).

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:

1.1.1 “Accounts Receivable” means all amounts which Owner and Lessee are
entitled to receive from the Business which have accrued as of the Cut-off Time,
including, without limitation, charges for use or occupancy of any guest,
conference, meeting, or banquet rooms or other facilities at the Hotel, rents or
other amounts received from any restaurant, bar, or banquet services, or any
other goods or services provided by or on behalf of Owner or Lessee at the
Hotel.

1.1.2 “Additional Earnest Money” has the meaning set forth in Section 8.1.

1.1.3 “Adverse Proceeding” has the meaning set forth in Section 7.1.3.

1.1.4 “Affiliate” means, with respect to the Person in question, any other
Person that, directly or indirectly: (i) owns or controls fifty percent (50%) or
more of the outstanding voting and/or equity interests of such Person; or
(ii) controls, is controlled by, or is under common control with the Person in
question. For the purposes of this definition, the term “control” and its
derivations means having the power, directly or indirectly, to direct the
management, policies, or general conduct of business of the Person in question,
whether by ownership of voting securities, contract, or otherwise. Neither
Manager nor any Affiliate of Manager shall be deemed to be an Affiliate of
either Purchaser or Seller, and Seller and Purchaser shall not be deemed to be
Affiliates of each other.

1.1.5 “Agreement” has the meaning set forth in the introductory paragraph
hereof.

1.1.6 “Applicable Law” means (i) all statutes, laws, common law, administrative
decisions, rules, regulations, ordinances, codes, or other legal requirements of
any Governmental Authority, stock exchange, board of fire underwriters, or
similar quasi-governmental authority, and (ii) any judgment, injunction, order,
or other similar requirement of any court or other adjudicatory authority, in
effect at the time in question and in each case to the extent that the Person or
property in question is subject to same.

1.1.7 “Bookings” means all bookings and reservations for guest, conference, and
banquet rooms or other facilities at the Hotel as of the Closing Date for dates
on or after the Closing Date, together with all deposits held by Owner, Lessee
or Manager with respect thereto.

 

1



--------------------------------------------------------------------------------

1.1.8 “Business” means the lodging business and all activities related thereto
conducted at the Hotel and otherwise in connection with the Property, including:
(i) the rental of any guest, conference, meeting, or banquet rooms or other
facilities at the Hotel; (ii) the operation of any restaurant, bar, or banquet
services, together with all other goods and services provided at the Hotel and
the Real Property, (iii) the rental of any commercial or retail space at the
Real Property, (iv) the maintenance and repair of the Real Property and tangible
Personal Property, (v) to the extent applicable, the employment of the Employees
and all matters related thereto, and (vi) the payment of Taxes and Real Property
taxes relating to the foregoing.

1.1.9 “Business Day” means any day other than a Saturday, Sunday, or federal or
other legal holiday in the State of Florida.

1.1.10 “Carlyle Guarantors” has the meaning set forth within the definition of
“Seller Credit Support Agreements” below.

1.1.11 “Closing” has the meaning set forth in Section 8.1.

1.1.12 “Closing Date” means the date upon which the Closing occurs.

1.1.13 “Closing Escrow” has the meaning set forth in Section 8.1.

1.1.14 “Closing Instructions” has the meaning set forth in Section 8.1.

1.1.15 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations, rulings and guidance issued by the Internal Revenue
Service.

1.1.16 “Contracts” means, collectively, the Equipment Leases, the Operating
Agreements, the Tenant Leases, the Management Agreement, the License Agreement,
the Development Agreement and each other contract or agreement to which Owner or
Lessee is a party.

1.1.17 “Cut-off Time” has the meaning set forth in Article 11.

1.1.18 “Development Agreement” means that certain Agreement Regarding
Development dated as of March 2015 by and between PRH 4000 South Ocean LLC, a
Florida limited liability company, and Owner.

1.1.19 “Dollars” or “$” means lawful currency of the United States of America.
All sums paid or payable by either party to the other pursuant to this Agreement
shall be paid in Dollars.

1.1.20 “Earnest Money” shall mean the Initial Earnest Money and the Additional
Earnest Money.

1.1.21 “Effective Date” has the meaning set forth in the introductory paragraph
hereof.

 

2



--------------------------------------------------------------------------------

1.1.22 “Employees” means all Persons employed, in a full-time or part-time
capacity at the Hotel at the time in question, by: (i) Owner, (ii) Seller,
(iii) Lessee, (iv) Hotel Lessee Program, (v) Hotel Investment Program, or
(vi) Manager, as the case may be. As used herein, the term “Employees” includes,
without limitation, employees on workers’ compensation, military leave, special
military leave, maternity leave, leave under the Family and Medical Leave Act of
1993, union leave, sick leave, short-term or long-term disability, or layoff
with recall rights, and employees on other approved leaves of absence with a
legal or contractual right to reinstatement or any individual that was
previously employed by Owner, Seller, Lessee, Hotel Lessee Program, Hotel
Investment Program, or Manager, as the case may be, protesting the fact that
they are not currently employed.

1.1.23 “Equipment Leases” means all leases and purchase money security
agreements for any equipment, machinery, vehicles, furniture or other personal
property located at the Hotel, or otherwise used in connection with the
Business, which are held by, for or on behalf of Owner or Lessee.

1.1.24 “Escrow Agent” means First American Title Insurance Company or a similar
national title insurance company reasonably acceptable to Seller and Purchaser.

1.1.25 “Existing Broker” means Jones Lang LaSalle.

1.1.26 “F&B” means all food and beverages (both alcoholic and non-alcoholic),
which are located at the Hotel (or held off site in storage) for use at the
Hotel as of the Closing, including all food and beverages located in the guest
rooms.

1.1.27 “FF&E” means, subject to the Tenant Leases, all fixtures (other than
those which constitute Improvements), furniture, furnishings, equipment,
machinery, tools, vehicles, appliances, art work, and other items of tangible
personal property which are located at the Hotel and used in the Business or
ordered for use at the Hotel as of the Closing, other than the Supplies, the IT
Systems, the F&B, the Retail Merchandise, the books and records for the
Business, and the plans and specifications of the Improvements.

1.1.28 “Final Closing Statement” has the meaning set forth in Section 11.6.

1.1.29 “Governmental Authority” means the applicable country, state, county,
city and any political subdivision, agency, authority, department, court,
commission, board, bureau or instrumentality of any of the foregoing having
jurisdiction over the Property, Seller, and/or any of the Owner Parties or
Lessee Parties, as the case may be.

1.1.30 “Guest Ledgers” means all charges accrued to the open accounts of any
guests or customers at the Hotel including, without limitation, the “city
ledger” as of the Cut-off Time for the use or occupancy of any guest,
conference, or banquet rooms or other facilities at the Hotel, any restaurant,
bar or banquet services, or any other goods or services provided by or on behalf
of Owner or Lessee at the Hotel.

1.1.31 “Hotel” means the Crowne Plaza Hollywood Beach Resort operated on the
Real Property.

 

3



--------------------------------------------------------------------------------

1.1.32 “Hotel Investment Program” means MHI/Carlyle Hotel Investment Program I,
L.L.C., a Delaware limited liability company.

1.1.33 “Hotel Lessee Program” means MHI/Carlyle Hotel Lessee Program I, L.L.C.,
a Delaware limited liability company.

1.1.34 “Improvements” means all of the buildings, improvements, structures and
fixtures, including without limitation, the foundations and footings thereof,
located on or affixed to the Land which constitute real property under
Applicable Law.

1.1.35 “Indemnification Claim” has the meaning set forth in Section 9.4.1.

1.1.36 “Indemnification Loss” means, with respect to any Indemnitee, any actual
(and not contingent) liability, damage, loss, cost or expense, including
reasonable attorneys’ fees, expenses and court costs, and Taxes incurred by such
Indemnitee as a result of the act, omission, or occurrence in question.

1.1.37 “Indemnitee” has the meaning set forth in Section 9.4.1.

1.1.38 “Indemnitor” has the meaning set forth in Section 9.4.1.

1.1.39 “Initial Closing Statement” has the meaning set forth in Section 11.6.

1.1.40 “Initial Earnest Money” has the meaning set forth in Section 3.3.

1.1.41 “Intangibles” means any and all intangible personal property owned by
Owner or Lessee or any Affiliate of Owner or Lessee and used in the operation of
the Hotel or any of the Property, including, without limitation, any drawings,
plans and specifications covering the Hotel, any non-Licensor trade names,
service marks and logos used in the operation of the Hotel, and any non-Licensor
intellectual property used in the operation of the Hotel, customer lists and
software, any telephone numbers used in the operation of the Hotel and (to the
extent same are in existence), any guaranties and warranties from the
manufacturers of any equipment, appliances or other items used in the operation
of the Hotel and from any contractors, suppliers, architects, engineers, and
materialmen with respect to any plans, designs, work or installations done for
or at the Hotel, and any and all claims, choses in action, judgments, remedies,
damages and causes of action, and all of Owner’s and Lessee’s right, title and
interest in and to the books and records of the Hotel to the extent Owner or
Lessee is entitled thereto pursuant to the Management Agreement. In no event
shall Intangibles include any intangible personal property owned by Manager or
Licensor, or any of the tenants or licensees under the Tenant Leases or any of
their respective Affiliates.

1.1.42 “IT Systems” means all computer hardware, telecommunications, and
information technology systems located at the Hotel and all computer software
used at the Hotel, to the extent same are assignable and transferable, but
subject to the terms of any license agreement and/or Manager’s, Manager’s
Affiliates’, Licensor’s, and Licensor’s Affiliates’ rights in and to same.

 

4



--------------------------------------------------------------------------------

1.1.43 “JV Agreements” means (i) that certain Limited Liability Company
Agreement of MHI/Carlyle Hotel Lessee Program I, L.L.C. dated as of May 15, 2007
by and between Seller and MHI Hospitality, and (ii) that certain Limited
Liability Company Agreement of MHI/Carlyle Hotel Investment Program I, L.L.C.
dated as of May 15, 2007 by and between Seller and MHI Hotel Investments.

1.1.44 “Land” means the land underlying the Real Property, together with all
appurtenant easements, rights, and interests thereto.

1.1.45 “Lender” means Bank of America, National Association.

1.1.46 “Lessee” means MHI/Carlyle Sian Lessee I, L.L.C., a Delaware limited
liability company.

1.1.47 “Lessee Parties” means Lessee and Hotel Lessee Program.

1.1.48 “License Agreement” means that certain License Agreement dated
September 22, 2006 by and between Lessee and Licensor, as amended.

1.1.49 “Licensor” means Holiday Hospitality Franchising, Inc., a Delaware
corporation.

1.1.50 “Loan Agreement” means that certain Loan Agreement dated December 27,
2013, by and among, Lender, Lessee and Owner.

1.1.51 “Management Agreement” means that certain Hotel Management Agreement
dated as of August 8, 2007 by and between Owner and Manager.

1.1.52 “Manager” means MHI Hotels Services, LLC, a Virginia limited liability
company.

1.1.53 “Membership Interest Transfer Agreement” means that certain Membership
Interest Transfer Agreement dated as of the Closing Date by and between Seller
and Purchaser, in the form attached hereto as Exhibit A.

1.1.54 “MHI Hospitality” has the meaning set forth in the introductory paragraph
hereof.

1.1.55 “MHI Hotel Investments” has the meaning set forth in the introductory
paragraph hereof.

1.1.56 “Outside Accountant” has the meaning set forth in Section 11.6.

1.1.57 “Operating Agreements” means all repair, utility, maintenance, service
and supply contracts, booking and reservation agreements, credit card service
agreements, consulting agreements, and all other similar agreements for goods or
services, which are held by, for or on behalf of Owner or Lessee in connection
with the Business except for Tenant Leases, Equipment Leases, the Management
Agreement, the License Agreement, the Development Agreement, Permits, and any
so-called “master” agreements entered into directly by Licensor or Manager on
behalf of the Hotel and other Licensor or Manager hotels, as applicable.

 

5



--------------------------------------------------------------------------------

1.1.58 “Organizational Documents” means, with respect to any Person who is not a
natural Person, the certificate or articles of incorporation, memorandum of
association, articles of association, trust agreement, by-laws, partnership
agreement, limited partnership agreement, certificate of partnership or limited
partnership, limited liability company articles of organization, limited
liability company operating agreement and any other organizational document, and
all shareholder agreements, voting trusts and similar arrangements with respect
to its stock, partnership interests, membership interests or other equity
interests.

1.1.59 “Owner” means MHI/Carlyle Sian Owner I, L.L.C., a Delaware limited
liability company.

1.1.60 “Owner Parties” means Owner and Hotel Investment Program.

1.1.61 “Permits” means all governmental licenses, permits, approvals and
certificates which are required or used in connection with the operation of the
Property and/or the Business.

1.1.62 “Person” means an individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or subdivision thereof,
or any other legal entity or organization.

1.1.63 “Personal Property” means all FF&E, F&B, Supplies, Retail Merchandise,
Contracts, Permits, Accounts Receivable, Bookings, Equipment Leases, Guest
Ledgers, Intangibles, and IT Systems, together with all other articles of
personal property of every kind and nature whatsoever owned by Owner or Lessee
or their Affiliates and located in or at, or used in connection with the
ownership, operation or maintenance of, all or any part of the Hotel, the
Business or the Real Property, but specifically excluding, without limitation,
any personal property owned by the tenants or licensees under the Tenant Leases,
or otherwise specifically excluded hereunder.

1.1.64 “Pre-Closing Taxes” means all Taxes of the Owner Parties and Lessee
Parties for taxable periods ending on or before the Closing Date and the portion
up to and including the Closing Date for any taxable period that includes (but
does not end on) the Closing Date. In the case of any taxable period that
includes (but does not end on) the Closing Date, the amount of Pre-Closing Taxes
with respect to such period shall (i) in the case of Taxes that are imposed on a
periodic basis, be deemed to be the amount of such Taxes for the entire period
multiplied by a fraction the numerator of which is the number of calendar days
in the portion of the period ending on (and including) the Closing Date and the
denominator of which is the number of calendar days in the taxable period and
(ii) in the case of Taxes that are not described in clause (i) above (such as
payroll and similar taxes), be deemed to be equal to the amount that would have
been payable if the taxable year or period of the Owner Parties and Lessee
Parties ended on the Closing Date.

1.1.65 “Program Agreement” means that certain Program Agreement for MHI/Carlyle
Hotel Investment Program I, L.L.C. and MHI/Carlyle Hotel Lessee Program I,
L.L.C. dated as of May 15, 2007 by and among Seller, Purchaser, Hotel Investment
Program and Hotel Lessee Program.

 

6



--------------------------------------------------------------------------------

1.1.66 “Property” means, collectively, the Real Property and the Personal
Property.

1.1.67 “Purchaser” has the meaning set forth in the introductory paragraph
hereof.

1.1.68 “Purchaser Closing Conditions” has the meaning set forth in Section 7.1.

1.1.69 “Purchaser Closing Deliveries” has the meaning set forth in Section 8.3.

1.1.70 “Purchaser Indemnitees” means Purchaser and its Affiliates, and each of
their respective shareholders, members, partners, trustees, beneficiaries,
directors, officers and employees, and the successors, permitted assigns, legal
representatives, heirs, devisees and Affiliates of each of the foregoing,
provided that Purchaser Indemnitees shall not include Seller or Manager.

1.1.71 “Real Property” means the real property commonly known as 4000 South
Ocean Drive, Hollywood, Florida 33019, together with all appurtenant easements,
rights and interests thereto.

1.1.72 “Replacement Credit Support Agreements” means such replacement credit
support agreements as Lender shall request from Purchaser and/or its Affiliates
as are required to fully release the Carlyle Guarantors from all of their
obligations under the Seller Credit Support Agreements.

1.1.73 “Retail Merchandise” means all merchandise owned by Owner or Lessee or
any of their Affiliates and held for sale to guests and customers, or ordered
for sale at the Hotel as of the Closing, including, without limitation,
inventory held for sale in any gift shop, spa, or newsstand operated by Owner,
Lessee or Manager at the Hotel, but expressly excluding the F&B, Supplies and
any merchandise owned by the tenants and licensees under the Tenant Leases.

1.1.74 “Seller” has the meaning given such term in the preamble.

1.1.75 “Seller Closing Conditions” has the meaning set forth in Section 7.2.

1.1.76 “Seller Closing Deliveries” has the meaning set forth in Section 8.2.

1.1.77 “Seller Indemnitee(s)” means Seller and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, permitted assigns, legal
representatives, heirs, devisees, and Affiliates of each of the foregoing,
provided that Seller Indemnitees shall not include Purchaser or Manager.

1.1.78 “Seller Credit Support Agreements” means, collectively, (a) that certain
Guaranty Agreement dated as of December 27, 2013 made by CRP V-A AIV, L.P., CRP
V-B AIV, L.P., CRP V-C AIV, L.P., CRP V AIV, L.P., CRFI V AIV, L.P. (MHI Sian

 

7



--------------------------------------------------------------------------------

Series), Carlyle Realty Partners V (Canadian), L.P., Carlyle Realty Coinvestment
V, L.L.C. and CRP V Manager GP AIV, L.L.C. (collectively, the “Carlyle
Guarantors”) in favor of Lender and (b) that certain Environmental Indemnity
Agreement dated as of December 27, 2013 made by the Carlyle Guarantors in favor
of Lender.

1.1.79 “Seller’s Warranties” has the meaning set forth in Section 4.1.

1.1.80 “Supplies” means all merchandise, goods, materials and supplies used or
intended for use at the Hotel, or held for sale in connection with the Business,
including, without limitation, (a) stocks of operating supplies (including,
without limitation, glasses, china, silver, linens, and uniforms),
(b) engineering, maintenance and cleaning supplies, (c) guest supplies
(including stationery, matches and ashtrays, soap and other toiletries, menus,
and directories and other printed materials), and (d) housekeeping supplies.

1.1.81 “Survival Period” means twelve (12) months following the Closing Date,
except pursuant to Sections 6.1, 6.2 and 6.5, in which case the Survival Period
shall be the applicable statute of limitations.

1.1.82 “Target Interest” means the seventy-five percent (75%) membership
interest in each of (i) Hotel Lessee Program and (ii) Hotel Investment Program,
which is held by Seller as of the Closing Date, and which represents Seller’s
entire interest in Hotel Lessee Program and Hotel Investment Program as well as
Seller’s entire beneficial interest in the Property.

1.1.83 “Taxes” means all federal, state or local taxes in any country, including
income, unincorporated business, gross receipts, windfall profits, value added,
use, duty, sales, license, excise, transfer, mortgage recording, real property,
personal property, commercial rent or occupancy taxes, hotel occupancy taxes,
utility taxes, franchise, employment, payroll, withholding or similar taxes,
whether or not contested, and including any estimated taxes of the foregoing,
amounts payable under unclaimed property laws, and together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

1.1.84 “Tenant Leases” means Owner’s and Lessee’s interest in all leases,
subleases, licenses, concessions, and similar agreements granting to any Person
the right to use or occupy any portion of the Real Property, other than the
Management Agreement and the Bookings, together with all security deposits held
by Owner, Lessee, Manager, or any of their respective Affiliates.

1.2 Construction. The following rules shall apply to the construction and
interpretation of this Agreement.

1.2.1 Singular words shall connote the plural as well as the singular, and
plural words shall connote the singular as well as the plural, and the masculine
shall include the feminine and the neuter, as the context may require.

1.2.2 All references in this Agreement to particular articles, sections,
subsections, or clauses (whether in upper or lower case) are references to
articles, sections, subsections, or clauses of this Agreement, unless otherwise
expressly stated or clearly apparent from the context of such reference. All
references in this Agreement to particular

 

8



--------------------------------------------------------------------------------

exhibits or schedules (whether in upper or lower case) are references to the
exhibits and schedules attached to this Agreement, unless otherwise expressly
stated or clearly apparent from the context of such reference.

1.2.3 The headings in this Agreement are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

1.2.4 Any reference to any agreement (including this Agreement), document,
instrument, tax or tariff means such agreement, document, instrument, tax or
tariff as amended or modified in effect from time to time in accordance with the
terms thereof, and if applicable the terms hereof.

1.2.5 The terms “hereby,” “hereof,” “hereto,” “herein,” “hereunder” and any
similar terms shall refer to this Agreement, and not solely to the provision in
which such term is used.

1.2.6 The terms “include,” “including” and similar terms shall be construed as
if followed by the phrase “without limitation.”

1.2.7 The term “sole discretion” with respect to any determination to be made a
party under this Agreement means the sole and absolute discretion of such party,
without regard to any standard of reasonableness or other standard by which the
determination of such party might be challenged.

1.2.8 Seller, Purchaser and their respective counsel have reviewed and revised
(or requested revisions of) this Agreement and have participated in the
preparation of this Agreement, and therefore any rules of construction requiring
that ambiguities are to be resolved against the party which drafted the
Agreement or any exhibits hereto shall not be applicable in the construction and
interpretation of this Agreement or any Exhibits or Schedules hereto.

ARTICLE 2

TRANSFER OF TARGET INTEREST

2.1 Target Interest. Upon and subject to the terms and conditions of this
Agreement, Seller shall sell, and agrees to transfer and assign to Purchaser,
and Purchaser shall purchase and agrees to accept from Seller, all right, title
and interest of Seller in and to the Target Interest.

2.2 Membership Interest Transfer Agreement. The transfer and assignment of the
Target Interest shall be effectuated through the Membership Interest Transfer
Agreement, which shall be executed and delivered at Closing.

ARTICLE 3

PURCHASE PRICE

3.1 Purchase Price. The aggregate purchase price (the “Purchase Price”) for the
Target Interest is Twenty-Six Million Two Hundred and Fifty Thousand and 00/100
U.S. Dollars (U.S. $26,250,000.00), subject to adjustment as provided herein.

 

9



--------------------------------------------------------------------------------

3.2 Payment of Purchase Price. At Closing, Purchaser shall pay to the order of
Seller via wire transfer of immediately available U.S. Dollars an amount equal
to the Purchase Price (as adjusted pursuant to Article 11), less the Earnest
Money (which shall be released to Seller at Closing). The Loan Agreement shall
remain in place following Closing.

3.3 Earnest Money. Within two (2) business days of the Effective Date, Purchaser
shall deposit Two Million and 00/100 U.S. Dollars ($2,000,000.00) (together with
any interest earned thereon, the “Initial Earnest Money”) with the Escrow Agent
via wire transfer of immediately available U.S. Dollars, which Initial Earnest
Money shall be held by the Escrow Agent upon the terms set forth in this
Agreement. In the event that Purchaser fails to timely deposit the Initial
Earnest Money with the Escrow Agent, this Agreement shall be of no force and
effect. At Closing, the Earnest Money shall be applied to the Purchase Price.
Unless this Agreement is terminated pursuant to Section 7.1 or Section 12.2, the
Earnest Money shall be non-refundable to Purchaser and shall be paid to Seller
upon the earlier to occur of the Closing and the termination of this Agreement.

 

ARTICLE 4

CONDITION OF PROPERTY

4.1 PURCHASER’S RELIANCE ON ITS INVESTIGATIONS. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW AND EXCEPT FOR SELLER’S EXPRESS REPRESENTATIONS AND WARRANTIES
IN SECTION 5.1 (“SELLER’S WARRANTIES”), THIS SALE IS MADE AND WILL BE MADE
WITHOUT REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS,
IMPLIED, OR, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY
SELLER. PURCHASER AGREES TO ACCEPT SELLER’S INTEREST IN THE PROPERTY AND THE
TARGET INTEREST ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS AND ANY AND
ALL LATENT AND PATENT DEFECTS, AND WITHOUT ANY REPRESENTATION OR WARRANTY, ALL
OF WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR SELLER’S WARRANTIES. EXCEPT FOR
SELLER’S WARRANTIES, NO WARRANTY OR REPRESENTATION IS MADE BY SELLER AS TO
(A) FITNESS FOR ANY PARTICULAR PURPOSE, (B) MERCHANTABILITY, (C) DESIGN,
(D) QUALITY, (E) CONDITION, (F) OPERATION OR INCOME, (G) COMPLIANCE WITH
DRAWINGS OR SPECIFICATIONS, (H) ABSENCE OF DEFECTS, (I) ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, (J) ABSENCE OF FAULTS, (K) FLOODING, OR (L) COMPLIANCE WITH
LAWS AND REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH,
SAFETY, AND THE ENVIRONMENT. PURCHASER ACKNOWLEDGES THAT PURCHASER HAS ENTERED
INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND RELYING UPON ITS OWN
INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE, COMPLIANCE, AND
LEGAL CONDITION OF THE PROPERTY AND THE TARGET INTEREST AND THAT PURCHASER HAS
NOT BEEN INDUCED BY AND HAS NOT RELIED UPON ANY DISCLOSURES, REPRESENTATIONS OR
WARRANTIES (IN EACH CASE WHETHER EXPRESS OR IMPLIED OR ORAL OR WRITTEN) MADE BY
SELLER, ANY PARTNER OR OWNER OF SELLER, OR ANY AFFILIATE, AGENT, EMPLOYEE OR
OTHER REPRESENTATIVE OF ANY OF THE FOREGOING OR BY EXISTING BROKER OR ANY OTHER
PERSON OR ENTITY PURPORTING TO REPRESENT SELLER WITH RESPECT TO THE PROPERTY OR
THE TARGET INTEREST OR ANY OTHER MATTER AFFECTING OR RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR SELLER’S WARRANTIES. IN ADDITION,
PURCHASER EXPRESSLY ACKNOWLEDGES THAT FROM AND AFTER THE DATE OF THIS AGREEMENT,
PURCHASER HAS NOT BEEN AND WILL NOT BE INDUCED BY AND HAS NOT RELIED AND WILL
NOT RELY UPON ANY DISCLOSURES, REPRESENTATIONS OR WARRANTIES (IN EACH CASE
WHETHER EXPRESS OR IMPLIED OR

 

10



--------------------------------------------------------------------------------

ORAL OR WRITTEN) MADE BY SELLER, ANY PARTNER OR OWNER OF SELLER, OR ANY
AFFILIATE, AGENT, EMPLOYEE OR OTHER REPRESENTATIVE OF ANY OF THE FOREGOING OR BY
EXISTING BROKER OR ANY OTHER PERSON OR ENTITY PURPORTING TO REPRESENT SELLER
WITH RESPECT TO THE PROPERTY OR ANY OTHER MATTER AFFECTING OR RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR SELLER’S WARRANTIES. PURCHASER
FURTHER EXPRESSLY ACKNOWLEDGES AND AGREES THAT NO PERSON OR ENTITY (EXCEPT FOR
SELLER WITH RESPECT TO SELLER’S WARRANTIES) IS ENTITLED TO MAKE ANY DISCLOSURES,
REPRESENTATIONS OR WARRANTIES (IN EACH CASE WHETHER EXPRESS OR IMPLIED OR ORAL
OR WRITTEN) UPON WHICH PURCHASER SHALL BE ENTITLED TO RELY, AND THAT, SELLER
DOES NOT MAKE ANY REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED OR
ARISING BY OPERATION OF LAW, WITH RESPECT TO THE PROPERTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT FOR SELLER’S WARRANTIES. PURCHASER HAS FULLY
REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT WITH ITS
COUNSEL AND UNDERSTANDS THE SIGNIFICANCE AND EFFECT THEREOF. PURCHASER
ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN
THIS ARTICLE 4 ARE AN INTEGRAL PART OF THIS AGREEMENT AND THAT SELLER WOULD NOT
HAVE AGREED TO THE TRANSFER OF THE TARGET INTEREST TO PURCHASER WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS ARTICLE 4.

4.2 SURVIVAL. THE TERMS AND CONDITIONS OF THIS ARTICLE 4 SHALL EXPRESSLY SURVIVE
THE CLOSING, AND SHALL NOT MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of Seller. To induce Purchaser to enter into
this Agreement and to consummate the transactions described in this Agreement,
Seller hereby makes the express representations and warranties in this
Section 5.1 as of the Effective Date and the Closing Date (or such other date as
specifically set forth below):

5.1.1 Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. Seller has all
requisite power and authority to conduct its business as currently conducted and
to own or lease and to operate its properties, and is duly qualified or admitted
to do business and in good standing as a foreign entity in all jurisdictions in
which the ownership, use or leasing of its assets or properties or the conduct
or nature of its business makes such qualification or admission necessary.

5.1.2 Seller has full power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions required of
it contemplated hereby. The execution, delivery and performance of this
Agreement by Seller and the consummation by it of the transactions contemplated
hereby have been duly and validly authorized in accordance with its
Organizational Documents. No action or proceeding on the part of Seller is
necessary to authorize this Agreement or the consummation of the transactions
contemplated hereby.

 

11



--------------------------------------------------------------------------------

5.1.3 This Agreement and, at the time of Closing, the Membership Interest
Transfer Agreement, have been duly and validly executed and delivered by Seller,
and constitute valid, legal and binding obligations, enforceable against Seller,
in accordance with their terms, subject to Applicable Law.

5.1.4 Seller is the record and beneficial owner of one hundred percent (100%) of
the Target Interest, free and clear of all liens, security interests, claims and
encumbrances.

5.2 Representations and Warranties of Purchaser. To induce Seller to enter into
this Agreement and to consummate the transaction described in this Agreement,
Purchaser hereby makes the express representations and warranties in this
Section 5.2 as of the Effective Date and the Closing Date (or such other date as
specifically set forth below):

5.2.1 MHI Hotel Investments and MHI Hospitality are limited liability companies,
duly organized, validly existing and in good standing under the laws of
Delaware. MHI Hotel Investments and MHI Hospitality have all requisite power and
authority to conduct their business as currently conducted and to own or lease
and to operate their properties.

5.2.2 MHI Hotel Investments and MHI Hospitality have the power and authority to
execute, deliver and perform their obligations under this Agreement and to
consummate the transactions contemplated hereby. The execution, delivery and
performance by MHI Hotel Investments and MHI Hospitality of this Agreement and
the consummation of the transactions contemplated hereby have been duly and
validly authorized in accordance with the Organizational Documents of MHI Hotel
Investments and MHI Hospitality, as applicable, and no other action or
proceeding on the part of MHI Hotel Investments or MHI Hospitality is necessary
to authorize this Agreement or the consummation of the transactions contemplated
hereby. This Agreement and, at the time of Closing, the Membership Interest
Transfer Agreement, have been duly and validly executed and delivered by MHI
Hotel Investments and MHI Hospitality and constitute legal, valid and binding
obligations of MHI Hotel Investments and MHI Hospitality, enforceable in
accordance with their terms.

5.2.3 The execution, delivery and performance of this Agreement by MHI Hotel
Investments and MHI Hospitality does not, and the consummation of the
transactions contemplated hereby will not (with or without the giving of notice
or lapse of time or both): (i) violate or require any consent or approval under,
any provision of the Organizational Documents of MHI Hotel Investments or MHI
Hospitality, as applicable; (ii) violate or result in a default of, or require
any consent or approval under any material agreement, policy, instrument,
contract, commitment, license, franchise, permit or trust to which MHI Hotel
Investments or MHI Hospitality or any of their subsidiaries is a party or is
otherwise subject; or (iii) violate or result in a default of in any material
respect, or require any consent or approval under, any judgment, settlement,
consent, injunction, decree, order or ruling of any court or governmental
authority to which MHI Hotel Investments and MHI Hospitality or any of their
subsidiaries is a party or otherwise subject.

 

12



--------------------------------------------------------------------------------

ARTICLE 6

COVENANTS AND ADDITIONAL AGREEMENTS OF THE PARTIES

6.1 Tax Elections. Purchaser and Seller, with respect to their respective
interest in the Owner Parties and Lessee Parties, shall obtain the prior written
consent of the other party prior to making or changing any Tax election,
changing an annual accounting period, adopting or changing any accounting
method, filing any amended Tax return, entering into any closing agreement,
settling any Tax claim or assessment, consenting to any extension or waiver of
the limitation period applicable to any Tax claim or assessment, or taking any
other similar action relating to the filing of any Tax return or report or the
payment of any Tax. All obligations in this Section 6.1 shall survive the
Closing for the Survival Period.

6.2 Filing of Tax Returns. Purchaser shall prepare and timely file, or cause to
be prepared and timely filed, all Tax returns that are required by law to be
filed for any taxable period ending on or before the Closing Date and which has
not been filed by the Closing Date. Purchaser (i) shall deliver such Tax returns
to Seller for its review within a reasonable amount of time prior to the filing
of such Tax returns and consider in good faith any comments provided by Seller,
(ii) will not file such Tax returns without Seller’s consent, which consent will
not be unreasonably withheld or delayed, provided that Purchaser shall be
permitted to file any such Tax return on the due date thereof even if it has not
received such consent from Seller, and (iii) will, promptly after filing,
forward to Seller an accurate and complete copy of such filed Tax returns and
proof of payment of the subject Taxes. Such Tax returns shall be prepared on a
basis consistent with past practice except to the extent otherwise required by
law.

6.3 Organizational Documents. From the Effective Date until the Closing or
earlier termination of this Agreement, neither Purchaser nor Seller shall amend,
supplement, terminate or otherwise modify any Organizational Document of a
Lessee Party or Owner Party, without receiving the prior written consent of the
other party.

6.4 Conduct of the Business. From the Effective Date until the Closing or
earlier termination of this Agreement, neither Seller nor Purchaser shall take
any action which shall cause the Hotel to be operated in a manner which is
inconsistent with the Hotel’s ordinary course of business (i.e., consistent with
Owner’s, Lessee’s and Manager’s past custom and practice for the Business,
taking into account the facts and circumstances from time to time.) From the
Effective Date until the Closing or earlier termination of this Agreement,
Seller shall not make any Carlyle Major Decision (as defined in each of the JV
Agreements), without receiving the prior written consent of Purchaser.

6.5 Taxes.

6.5.1 Except as expressly provided herein, Seller will be responsible for
seventy-five percent (75%) of all Pre-Closing Taxes. To the extent Seller’s
seventy-five percent (75%) share of any such Tax is not taken into account as a
downward adjustment to the Purchase Price pursuant to Section 11.1, Seller will
pay such amount to Purchaser in immediately available funds at least two
(2) Business Days prior to the due date of such Tax.

6.5.2 Notwithstanding any other provision of this Agreement, all transfer,
documentary, recording, notarial, sales, use, registration, stamp and other
similar Taxes or fees imposed by any taxing authority in connection with the
transactions contemplated by this Agreement will be borne one hundred percent
(100%) by Purchaser. All necessary Tax returns and other documentation with
respect to all such Taxes will be filed by the party required by applicable law
to make such filing; provided that the cost of any such filing will be borne one
hundred percent (100%) by Purchaser.

 

13



--------------------------------------------------------------------------------

6.6 Exclusivity. From the Effective Date until the Closing or earlier
termination of this Agreement, Seller agrees that neither Seller nor anyone
acting on its behalf will solicit, negotiate or accept any offer for the Target
Interest or the Hotel from any person or entity other than Purchaser.

6.7 JV Agreements. At Closing, Purchaser shall (i) amend and restate the JV
Agreements so as to remove all references to “Carlyle” and “CRP” in the JV
Agreements and (ii) change the name of Hotel Investment Program, Hotel Lessee
Program, Owner and Lessee so as to remove all references to “Carlyle” in the
names of such entities. From and after the Closing Date, Purchaser shall accede
to all rights and obligations of Seller under the JV Agreements and Seller shall
no longer have any rights or obligations under the JV Agreements.

6.8 Replacement Credit Support Agreements. Purchaser shall use commercially
reasonable efforts to cause the Carlyle Guarantors to be fully released from all
of their obligations under the Seller Credit Support Agreements. In connection
therewith, Purchaser shall use commercially reasonable efforts to cause a credit
worthy affiliate acceptable to Lender to provide all Replacement Credit Support
Agreements (together with any other documentation, instruments, agreements,
opinions and other materials) required by Lender. Purchaser shall directly
communicate with Lender in connection with obtaining such release and providing
such Replacement Credit Support Agreements, provided that Seller shall be
entitled to participate in such communications and/or otherwise communicate with
Lender in connection with such efforts. In connection therewith, Purchaser shall
pay all costs and fees of the Lender, including Lender’s legal fees and all
applicable transfer fees and costs, in connection with obtaining such release of
the Carlyle Guarantors under the Seller Credit Support Agreements and the
provision of the Replacement Credit Support Agreements.

ARTICLE 7

CLOSING CONDITIONS

7.1 Purchaser Closing Conditions. The obligation of Purchaser to consummate the
Closing is subject to satisfaction at or prior to Closing of the following
conditions precedent (collectively, the “Purchaser Closing Conditions”):

7.1.1 This Agreement shall be in full force and effect.

7.1.2 Seller shall have performed and complied with all of its covenants
hereunder in all material respects.

7.1.3 No judgment, order, decree, statute, law, ordinance, rule or regulation,
entered, enacted, promulgated, enforced or issued by any court or other
Governmental Authority of competent jurisdiction or arbitration or other legal
restraint or prohibition shall be in effect, and there shall not be pending or
threatened in writing any suit, action or proceeding by any Governmental
Authority, in each case only to the extent it prevents or seeks to prevent the
transactions described in this Agreement (an “Adverse Proceeding”), unless (in
any of the foregoing cases) the same shall have been dismissed, released or
otherwise cured prior to Closing.

7.1.4 No Applicable Law shall have been enacted that would make illegal or
invalid or otherwise prevent the consummation of the transactions contemplated
by this Agreement.

 

14



--------------------------------------------------------------------------------

7.1.5 All of the Seller Closing Deliveries shall have been delivered to
Purchaser or deposited with Escrow Agent in the Closing Escrow to be delivered
to Purchaser upon Closing.

7.1.6 The representations or warranties of Seller in this Agreement shall be
true and correct as of the date made and as of the Closing Date (or as of such
other date to which such representation or warranty expressly is made) in all
material respects.

7.1.7 Since the Effective Date, the Property has not been materially damaged,
and neither the Property nor any material portion thereof has become the subject
of any proceedings, judicial, administrative or otherwise, with respect to a
taking by eminent domain or condemnation. For purposes of this paragraph, the
phrase “materially damaged” means damage reasonably exceeding $5,610,000 to
repair and a “material portion” means a taking by eminent domain or condemnation
of ten percent (10%) or more of the total land area of the Property or the
permanent loss of access to the Property.

The Purchaser Closing Conditions are for the benefit of Purchaser, and Purchaser
shall have the right to waive any of the Purchaser Closing Conditions at or
prior to Closing; provided, however, that any such waiver shall be made in a
writing executed by Purchaser. Notwithstanding the foregoing, in the event a
Purchaser Closing Condition is not satisfied at or prior to Closing and
Purchaser nevertheless closes the transactions described in this Agreement, then
Purchaser shall be deemed to have waived such Purchaser Closing Condition.

7.2 Seller Closing Conditions. The obligation of Seller to consummate the
Closing is subject to satisfaction of the following conditions (collectively,
the “Seller Closing Conditions”):

7.2.1 This Agreement shall be in full force and effect.

7.2.2 All of the Purchaser Closing Deliveries shall have been delivered to
Seller or deposited with Escrow Agent in the Closing Escrow to be delivered to
Seller upon Closing.

7.2.3 The representations and warranties of Purchaser in this Agreement shall be
true and correct in all material respects as of the date made and as of the
Closing Date (or as of such other date to which such representation or warranty
expressly is made).

7.2.4 The covenants and obligations of Purchaser in this Agreement shall have
been performed in all material respects.

7.2.5 No Adverse Proceeding shall be in effect, pending or threatened in
writing, unless (in any of the foregoing cases) the same shall have been
dismissed, released or otherwise cured prior to Closing.

7.2.6 No Applicable Law shall have been enacted that would make illegal or
invalid or otherwise prevent the consummation of the transactions described in
this Agreement.

7.2.7 (i) Purchaser shall have provided Lender with all documentation,
instruments, agreements, opinions and other required materials, at its sole
expense, required by the Loan Agreement, the Seller Credit Support Agreements
and Lender in connection with the transfer of the Target Interest and
(ii) Purchaser and/or one of its credit worthy

 

15



--------------------------------------------------------------------------------

affiliates shall have delivered to Lender such Replacement Credit Support
Agreements (and other documentation, instruments, opinions and other materials)
as Lender requires to fully release the Carlyle Guarantors from all of their
obligations under the Seller Credit Support Agreements.

The Seller Closing Conditions are for the benefit of Seller, and Seller shall
have the right to waive any of the Seller Closing Conditions at or prior to
Closing, provided, however, that any such waiver shall be made in a writing
executed by Seller. Notwithstanding the foregoing, in the event a Seller Closing
Condition is not satisfied at or prior to Closing and Seller nevertheless closes
the transactions described in this Agreement, then Seller shall be deemed to
have waived such Seller Closing Condition.

7.3 Frustration of Closing Conditions. Seller and Purchaser may not rely on the
failure of the Seller Closing Conditions or the Purchaser Closing Conditions, as
the case may be, if such failure was caused by such party’s failure to act in
good faith or failure to use its commercially reasonable efforts to cause the
Closing to occur.

7.4 Failure of a Condition Precedent. Without limiting the ability of each
benefitted party to waive the applicable condition as set forth in Sections 7.2
and 7.3, in the event any of the conditions set forth in Sections 7.2 or 7.3 are
not fulfilled or waived, the party benefitted by such conditions may, by written
notice to the other party, terminate this Agreement, whereupon all rights and
obligations hereunder of each party shall be at an end except those that
expressly survive any termination. In the event this Agreement is terminated as
a result of the failure of any condition set forth in Section 7.1, Purchaser
shall be entitled to a refund of the Earnest Money, otherwise, unless this
Agreement is terminated pursuant to Section 12.2, the Earnest Money shall be
disbursed to Seller as is required pursuant to Section 3.3. In any event,
Purchaser’s consent to the close of escrow pursuant to this Agreement shall
waive any remaining unfulfilled conditions, and any liability on the part of
Seller for breaches of representations and warranties of which Purchaser had
knowledge as of the Closing.

ARTICLE 8

CLOSING

8.1 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by means of a so called “New York style” escrow (the
“Closing Escrow”). The Closing Date shall occur on the date which is sixty
(60) days following the Effective Date (or such earlier date selected by
Purchaser upon not less than five days’ notice); provided however, that
Purchaser may elect to extend the Closing Date for up to thirty (30) additional
days by providing written notice of such election to Seller and
contemporaneously depositing an additional Two Million and 00/100 U.S. Dollars
($2,000,000.00) (together with any interest earned thereon, the “Additional
Earnest Money”) with the Escrow Agent via wire transfer of immediately available
U.S. Dollars, which Additional Earnest Money shall be held by the Escrow Agent
pursuant to the terms of this Agreement. On the Closing Date, Seller and/or
Purchaser shall provide written instructions to the Escrow Agent (via electronic
mail or otherwise) (the “Closing Instructions”) pursuant to which (i) all of the
documents required to be delivered by Seller and Purchaser at Closing pursuant
to this Agreement shall be deposited with Escrow Agent, and (ii) at Closing, the
documents deposited into the Closing Escrow shall be delivered to Seller and
Purchaser (as the case may be) pursuant to the Closing Instructions and
otherwise in accordance with the terms of this Agreement.

8.2 Seller’s Closing Deliveries. On or before the Closing Date, Seller or its
Affiliates shall deliver or cause to be delivered to Purchaser or deposited with
Escrow Agent in the Closing Escrow to be delivered to Purchaser at Closing, all
of the (i) documents set forth in this Section 8.2, each of which shall

 

16



--------------------------------------------------------------------------------

have been, to the extent applicable, duly executed by Seller (or its Affiliate,
as applicable) and acknowledged (if required), and (ii) other items set forth in
this Section 8.2 (the “Seller Closing Deliveries”), as follows:

8.2.1 an original counterpart of this Agreement;

8.2.2 appropriate resolutions of Seller authorizing entering into this
Agreement, the Membership Interest Transfer Agreement and the Closing;

8.2.3 certificates of good standing from each appropriate jurisdiction dated as
of a recent date and prior to the Closing Date, in the name of Seller;

8.2.4 copies of the operating agreement and certificate of organization of
Seller;

8.2.5 a counterpart of the Initial Closing Statement;

8.2.6 a counterpart of the Closing Instructions, if applicable;

8.2.7 a counterpart of the Membership Interest Transfer Agreement;

8.2.8 a counterpart of a termination agreement, in form and substance reasonably
satisfactory to Purchaser and Seller, which termination agreement shall
acknowledge and agree that the Program Agreement is terminated and of no further
force or effect;

8.2.9 a FIRPTA affidavit in the form set forth in the U.S. Treasury Regulations
Section 1.1445-2(b); and

8.2.10 such other documents and instruments as may be reasonably requested by
Purchaser in order to consummate the Closing.

8.3 Purchaser’s Closing Deliveries. On or before the Closing Date, Purchaser
shall deliver or cause to be delivered to Seller or deposited with Escrow Agent
in the Closing Escrow to be delivered to Seller all of the (i) documents set
forth in this Section 8.3, each of which shall have been, to the extent
applicable, duly executed by Purchaser or its Affiliates (as applicable) and
acknowledged (if required), and (ii) other items set forth in this Section 8.3
(the “Purchaser Closing Deliveries”), as follows:

8.3.1 an original executed counterpart of this Agreement;

8.3.2 a counterpart of the Initial Closing Statement;

8.3.3 a counterpart of the Closing Instructions, if applicable;

8.3.4 a counterpart of the Membership Interest Transfer Agreement;

8.3.5 appropriate resolutions of Purchaser authorizing entering into this
Agreement, the Membership Interest Transfer Agreement and the Closing;

8.3.6 certificates of good standing from each appropriate jurisdiction dated as
of a recent date and prior to the Closing Date, in the name of Purchaser;

 

17



--------------------------------------------------------------------------------

8.3.7 a counterpart of a termination agreement, in form and substance reasonably
satisfactory to Purchaser and Seller, which termination agreement shall
acknowledge and agree that the Program Agreement is terminated and of no further
force or effect;

8.3.8 the Replacement Credit Support Agreements and the documents described in
Sections 6.8 and 7.2.7; and

8.3.9 such other documents and instruments as may be reasonably requested by
Seller in order to consummate the transactions described in this Agreement.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by Seller. Subject to the limitations expressly set forth in
this Agreement either limiting or granting indemnification, Seller shall
indemnify, defend, and hold harmless the Purchaser Indemnitees, following the
Closing, from and against any Indemnification Loss incurred by any Purchaser
Indemnitee to the extent resulting from (i) a breach or inaccuracy of any
express representations or warranties of Seller in this Agreement, subject to
the applicable Survival Period and (ii) a breach by Seller of any of its
covenants or obligations under Sections 6.1, 6.2, 6.3, 6.4, 6.5 and 10.1 and
Article 11 of this Agreement, subject to the applicable Survival Period.
Notwithstanding anything contained herein to the contrary, but subject to
Section 9.3.1, the indemnification obligations set forth in this Section 9.1
shall survive the Closing for the applicable Survival Period.

9.2 Indemnification by Purchaser. Subject to the limitations expressly set forth
in this Agreement, Purchaser shall indemnify, defend, and hold harmless the
Seller Indemnitees from and against any Indemnification Loss incurred by any
Seller Indemnitee following the Closing, to the extent resulting from (i) a
breach or inaccuracy of any representations or warranties of Purchaser in this
Agreement, subject to the applicable Survival Period and (ii) a breach by
Purchaser of any of its covenants or obligations under Sections 6.1, 6.2, 6.3,
6.4, 6.5, 6.7 and 10.2 and Article 11 of this Agreement, subject to the
applicable Survival Period. Notwithstanding anything contained herein to the
contrary, but subject to Section 9.3.1, the indemnification obligations set
forth in this Section 9.2 shall survive the Closing for the Survival Period.

9.3 Limitations on Indemnification Obligations.

9.3.1 Notwithstanding anything to the contrary contained in this Agreement, an
Indemnitee which is seeking defense or indemnification for any Indemnification
Loss shall be entitled to indemnification for the breach or inaccuracy of a
representation or warranty only if the Indemnitee has given written notice to
the Indemnitor prior to the expiration of the Survival Period.

9.3.2 Notwithstanding anything to the contrary in this Agreement, the amount of
any Indemnification Loss for which indemnification is provided to an Indemnitee
under this Article 9 shall be net of (a) any Tax benefits actually realized by
the Indemnitee that are attributable to any deduction, loss, credit, refund or
other reduction in Tax resulting from or arising out of a Loss in the year in
which the Loss giving rise to the claim for indemnification occurs; (b)insurance
proceeds received by such Indemnitee in connection with the Indemnification
Claim; or (c) any other third party reimbursement. The Indemnitee shall use
commercially reasonable efforts to realize any Tax benefit, collect any

 

18



--------------------------------------------------------------------------------

insurance proceeds or obtain any third party reimbursement with respect to such
Indemnification Claim, and if such Tax benefits, insurance proceeds or
reimbursement are realized or obtained by the Indemnitee after the Indemnitor
has paid any amount in respect of an Indemnification Loss to the Indemnitee, the
Indemnitee shall reimburse the amount realized or collected by the Indemnitee up
to the amount received from the Indemnitor for such Indemnification Loss, less
the reasonable costs of collection, including reasonable attorneys’ fees.

9.4 Indemnification Procedure.

9.4.1 If any of the Seller Indemnitees or Purchaser Indemnitees (as the case may
be) (each, an “Indemnitee”) is entitled to defense or indemnification under any
express provision in this Agreement (each, an “Indemnification Claim”), and the
party required to provide defense, or indemnification to such Indemnitee (the
“Indemnitor”) does not expressly accept such Indemnification Claim within thirty
(30) days following notice of such Indemnification Claim, the dispute shall be
resolved by litigation or other means of alternative dispute resolution as the
parties may agree in writing.

9.4.2 Notwithstanding anything to the contrary contained in this Agreement, the
Indemnitee shall have no right to indemnification against the Indemnitor for any
Indemnification Claim which disputed by Indemnitor until such time as such
dispute is resolved by a court order or order by an applicable authority with
competent jurisdiction, or other means as the parties otherwise may agree in
writing.

9.5 Exclusive Remedy for Indemnification Loss. Except for claims based on fraud
or intentional misconduct, the indemnification provisions in this Article 9
shall be the sole and exclusive remedy of any Indemnitee with respect to any
claim for Indemnification Loss arising from or in connection with this
Agreement. Except as expressly provided in this Agreement, neither Seller nor
any of its Affiliates will have any liability with respect to the Business, the
Hotel, the Owner Parties or the Lessee Parties following Closing.

9.6 No Contribution. After the Closing, Seller shall have no right of
contribution or indemnity from any of the Owner Parties or Lessee Parties,
whether arising as a matter of law or by contract, with respect to any claim for
indemnification by any Purchaser Indemnitee hereunder.

9.7 Survival. Except as expressly set forth in this Agreement, all
representations, warranties, covenants, liabilities, and obligations under this
Agreement shall be deemed (i) if the Closing occurs, to not merge into the
transfer documents and instead to survive the Closing for the applicable
Survival Period, or (ii) if this Agreement is terminated, not to survive such
termination. This Article 9 and all other rights and obligations of defense and
indemnification as expressly set forth in this Agreement shall survive the
Closing for the applicable Survival Period and such indemnification obligations
shall in no way merge with the delivery of any document required to be delivered
in connection with the Closing.

ARTICLE 10

TRANSACTION COSTS

10.1 Seller’s Transaction Costs. Seller shall be responsible for (a) the cost of
its legal counsel, advisors and the other professionals employed by it in
connection with this Agreement and (b) an amount equal to Two Hundred Thirty
Seven Thousand Five Hundred Dollars ($237,500) of the fee payable to the
Existing Broker.

 

19



--------------------------------------------------------------------------------

10.2 Purchaser’s Transaction Costs. Purchaser shall be responsible for all costs
and expenses associated with (a) Purchaser’s legal counsel, advisors, engineers,
consultants and the other professionals employed by it in connection with the
purchase of the Target Interest, (b) any costs and expenses incurred under the
Loan Agreement, the Management Agreement or the License Agreement in connection
with the transfer of the Target Interest (including any costs and expenses
incurred in connection with the execution of the Replacement Credit Support
Agreements and the approvals required pursuant to Section 6.8), (c) the cost of
transferring the applicable Permits, (d) $475,000 of the fee payable to the
Existing Broker and (e) all closing escrow fees and costs and recording costs
and (f) all other costs associated with the transactions contemplated by this
Agreement.

10.3 Survival. The provisions of this Article 10 shall survive the Closing for
the Survival Period.

ARTICLE 11

PURCHASE PRICE PRORATIONS

Except as provided below or in the definition of Pre-Closing Taxes, which shall
govern Taxes, the Purchase Price shall be adjusted as of 12:00 A.M. Hollywood,
Florida time on the Closing Date (the “Cut-off Time”), based upon a 365 day
year, and the net amount of any such adjustment amount, as applicable, shall be
added to (if such net amount is in Seller’s favor) or deducted from (if such net
amount is in Purchaser’s favor) the Purchase Price. The Purchase Price shall be
adjusted as set forth in accordance with the provisions of this Article 11. This
Article 11 shall survive the Closing for the Survival Period.

11.1 Taxes and Assessments.

11.1.1 To the extent possible, Seller and Purchaser shall calculate the amount
of any Pre-Closing Taxes that have not been paid before the Closing Date and the
Purchase Price shall be adjusted downward in an amount equal to 75% of any such
Taxes, subject to Section 6.5.2.

11.1.2 For purposes of this Agreement, if the Closing shall occur before the tax
rate or assessed valuation is fixed for the Real Property or any part thereof
for purposes of calculating any Real Property taxes, the calculation of such
Real Property taxes shall be made on the basis of the tax rate for the most
recent period for which such Taxes were assessed applied to the most recently
applicable assessed valuation of the Real Property or applicable part thereof;
provided that all Real Property taxes shall be prorated assuming the maximum 4%
discount for early payment as permitted under Applicable Law.

11.2 Tax Refunds. Subject to Section 6.5.2, seventy-five percent (75%) of all
refunds of Taxes of the Owner Parties and Lessee Parties relating to periods
ending on or before the Closing Date (for this purpose, any refund for periods
beginning before the Closing Date and ending after the Closing Date shall be
taken into account based on the definition of Pre-Closing Taxes) shall be paid
by (or caused to be paid by) Purchaser to Seller promptly upon receipt of such
refund.

11.3 Taxes. Any adjustments made pursuant to this Article 11 will be treated as
an adjustment to the Purchase Price by the parties for Tax purposes, unless
otherwise required by law.

11.4 Current Assets.

 

20



--------------------------------------------------------------------------------

11.4.1 Cash. All cash of Owner and Lessee as of the Cut-Off Time shall remain
the property of Owner or Lessee, as applicable, from and after Closing.
Seventy-five percent (75%) of such cash shall be credited to Seller as an upward
adjustment to the Purchase Price. All such cash shall be counted as of the
Cut-off Time in the presence of Seller’s and Purchaser’s representatives.

11.4.2 Accounts Receivable, Prepaid Expenses, Working Capital, Inventory and
Reserves. All accounts receivable, prepaid expenses, working capital, inventory
and reserves of Owner and Lessee as of the Cut-Off Time shall remain the
property of Owner or Lessee, as applicable, from and after Closing. Seventy-five
percent (75%) of such accounts receivable, prepaid expenses, working capital,
inventory and reserves shall be credited to Seller as an upward adjustment to
the Purchase Price. Prepaid expenses shall include premiums for prepaid
insurance policies assumed by Purchaser at Closing for insurance policies that
will remain in effect after the Closing Date and attributable to the period
following the Cut-Off Time.

11.5 Current Liabilities. To the extent not duplicative with other provisions of
this Agreement, all current liabilities (i.e, accrued but unpaid interest under
the Loan Agreement, trade accounts payable, vouchers, prepaid rents, advance
deposits and advance payments under Bookings and commissions due to credit and
referral organizations with respect to room nights prior to the Cut-Off Time, to
the extent due after the Cut-Off Time) of Owner and Lessee as of the Cut-Off
Time shall remain the liabilities of Owner or Lessee, as applicable, from and
after Closing. Seventy-five percent (75%) of such current liabilities shall be
credited to Purchaser as a downward adjustment to the Purchase Price.

11.6 Employee Compensation. Purchaser shall receive a credit in an amount equal
to seventy-five percent (75%) of all salaries and wages which the Employees are
entitled to receive as of the Cut-Off Time together with all employment taxes
with respect thereto (and expressly including any employee incentive payments,
severance, vacation days, sick days and personal days which have accrued and
been earned as of the Cut-Off Time.) From and after Closing, Purchaser shall be
responsible for the payment of all wages, salaries, compensation and benefits to
Employees when payable in accordance with applicable laws and shall indemnify
and hold harmless Seller against any liability to or respecting Employees for
such wages, salaries, compensation and benefits to Employees that accrued or was
earned prior to or after the Cut-Off Time.

11.7 Other Adjustment. If applicable, the Purchase Price shall be adjusted at
the Closing to reflect the adjustment of any other item which, under the
explicit terms of this Agreement, is to be apportioned at Closing to effectuate
the intent that, except as otherwise expressly provided herein, all items of
operating revenue and operating expense of the Business prior to the Cut-Off
Time shall be for the account of and paid by Seller and all items of operating
revenue and operating expense of the Business with respect to the period after
the Cut-Off Time shall be for the account of and paid by Purchaser. Any
adjustment amount resulting from this Section 11.7 shall be multiplied by
seventy-five percent (75%).

11.8 Mechanism for Adjustments. Seller shall make such inventories,
examinations, and audits, and of the books and records, as the parties may
reasonably deem necessary, and as otherwise permitted under the Management
Agreement, to make the adjustments and prorations required under this Agreement.
Purchaser or its designated representative shall be allowed to be present at
such inventories, examinations, and audits. Based upon such inventories,
examinations, and audits, Seller and Purchaser shall agree upon an initial
closing statement on the Closing Date (the “Initial Closing Statement”). The
Initial Closing Statement shall contain Purchaser’s best estimate of the amounts
of the items required to be prorated and adjusted pursuant to this Agreement
between the parties as of the Closing Date. The

 

21



--------------------------------------------------------------------------------

Initial Closing Statement shall be the basis upon which the adjustments provided
for under this Agreement shall be made at Closing. Within thirty (30) days
following the Closing, Purchaser and Seller, with the assistance of Manager,
shall prepare and agree upon a revised closing statement (the “Final Closing
Statement”) which shall reflect the adjustment amounts as of the Cut-off Time.
Any adjustments to the Initial Closing Statement which are required shall be
made by Purchaser and Seller, with due diligence and cooperation, by prompt cash
payment to the party entitled to a credit as a result of such adjustments. To
the extent any items in the Final Closing Statement are disputed, the parties
shall attempt in good faith to resolve any disputed items. To the extent such
disputed items are not resolved within ninety (90) days following the Closing,
then the parties shall submit such dispute to a neutral, third-party nationally
recognized accounting firm selected jointly by Seller and Purchaser (the
“Outside Accountant”), and the determination of the Outside Accountant which
shall be made within sixty (60) days after submittal by the parties of the
disputed items shall be conclusive. The non-prevailing party with respect to any
disputed item shall be responsible for the fees of the Outside Accountant in
connection therewith. In the event that the parties prevail on one or more
disputed items, but do not prevail on one or more other disputed items,
respectively, the payment of the Outside Accountant’s fees shall be prorated
between the parties based upon the total Dollar amount of the disputed items
resolved in favor of each party. Any errors in calculations to the foregoing
adjustments shall be corrected as soon as practicable after the Closing
provided, however, the provisions hereof shall survive the Closing for not
longer than one hundred eighty (180) days following the Closing. Notwithstanding
anything to the contrary contained in this Agreement, any adjustments or
corrections to the Purchase Price shall be made in immediately available U.S.
Dollars.

ARTICLE 12

DEFAULT; REMEDIES; SURVIVAL

12.1 Default by Purchaser. If Purchaser defaults in its obligation to purchase
the Property from Seller pursuant to this Agreement, Purchaser agrees that
Seller shall have the right to obtain and retain, and to unilaterally instruct
the Escrow Agent to deliver to Seller, the Earnest Money as liquidated damages
to recompense Seller for time spent, labor and services performed, and the loss
of its bargain. Purchaser and Seller agree that it would be impracticable or
extremely difficult to affix damages if Purchaser so defaults and that the
Earnest Money, together with the interest thereon, represents a reasonable
estimate of Seller’s damages. Seller agrees to accept the Earnest Money as
Seller’s total damages and relief hereunder if Purchaser defaults in an
obligation hereunder. If Purchaser does so default, this Agreement shall be
terminated and Purchaser shall have no further right, title, or interest in or
to the Target Interest.

12.2 Default by Seller. If Seller defaults in its obligation to sell and convey
the Target Interest to Purchaser pursuant to this Agreement, Purchaser’s sole
remedy shall be to elect one of the following: (a) to terminate this Agreement,
in which event Purchaser shall be entitled to the return of the Earnest Money,
or (b) to bring a suit for specific performance, provided that any suit for
specific performance must be brought within 30 days of Seller’s default, to the
extent permitted by law, Purchaser hereby waiving the right to bring suit at any
later date. As a condition precedent to any suit for specific performance,
Purchaser must have tendered to the Escrow Agent all of its deliveries on or
before the Closing Date. Purchaser hereby waives any other rights or remedies.
This Agreement confers no present right, title or interest in the Target
Interest to Purchaser.

12.3 DAMAGES. UNDER NO CIRCUMSTANCES SHALL THE PARTIES OR THEIR RESPECTIVE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, OR ANY OF THEM, BE LIABLE
TO THE OTHER PARTIES, WHETHER IN TORT, CONTRACT OR OTHERWISE FOR ANY SPECIAL,
CONSEQUENTIAL, INDIRECT, PUNITIVE, OR EXEMPLARY

 

22



--------------------------------------------------------------------------------

DAMAGES. THE PARTIES’ LIABILITY HEREUNDER SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES, AND ALL OTHER DAMAGES AT LAW OR IN EQUITY ARE WAIVED. THE LIMITATIONS
ON DAMAGES SPECIFIED IN ARTICLE 12 ARE WITHOUT REGARD TO THE CAUSE OR CAUSES
RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE
BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. THE PROVISIONS OF THIS
ARTICLE 12 SHALL SURVIVE THE CLOSING OR EARLIER TERMINATION OF THIS AGREEMENT.

ARTICLE 13

ASSIGNMENT

No Assignment. Neither this Agreement nor any of the rights of a party hereunder
(nor the benefits of such rights) may be assigned, transferred or encumbered by
Purchaser or Seller (as applicable) without the other’s prior written consent
and any purported assignment, transfer or encumbrance without such prior written
consent shall be void.

ARTICLE 14

EARNEST MONEY

14.1 Investment and Use of Funds. The Escrow Agent shall invest the Earnest
Money in government insured interest-bearing accounts satisfactory to Purchaser
and Seller, shall not commingle the Earnest Money with any funds of the Escrow
Agent or others, and shall promptly provide Purchaser and Seller with
confirmation of the investments made. Unless this Agreement is terminated
pursuant to Section 7.1 or Section 12.2, the Escrow Agent shall deliver the
Earnest Money to the Seller upon the earlier to occur of the termination of this
Agreement and the Closing.

14.2 Termination. Except as otherwise expressly provided in this Agreement, upon
not less than 5 business days’ prior written notice to the Escrow Agent and the
other party, Escrow Agent shall deliver the Earnest Money to the party
requesting the same; provided, however, that if the other party shall, within
said 5 business day period, deliver to the requesting party and the Escrow Agent
a written notice that it disputes the claim to the Earnest Money, Escrow Agent
shall retain the Earnest Money until it receives written instructions executed
by both Seller and Purchaser as to the disposition and disbursement of the
Earnest Money, or until ordered by final court order, decree or judgment, which
is not subject to appeal, to deliver the Earnest Money to a particular party, in
which event the Earnest Money shall be delivered in accordance with such notice,
instruction, order, decree or judgment.

14.3 Interpleader. Seller and Purchaser mutually agree that in the event of any
controversy regarding the Earnest Money, unless mutual written instructions are
received by the Escrow Agent directing the Earnest Money’s disposition, the
Escrow Agent shall not take any action, but instead shall await the disposition
of any proceeding relating to the Earnest Money or, at the Escrow Agent’s
option, the Escrow Agent may interplead all parties and deposit the Earnest
Money with a court of competent jurisdiction in which event the Escrow Agent may
recover all of its court costs and reasonable attorneys’ fees. Seller or
Purchaser, whichever loses in any such interpleader action, shall be solely
obligated to pay such costs and fees of the Escrow Agent, as well as the
reasonable attorneys’ fees of the prevailing party in accordance with the other
provisions of this Agreement.

14.4 Liability of Escrow Agent. The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of

 

23



--------------------------------------------------------------------------------

the parties for any action or omission on its part taken or made in good faith,
and not in disregard of this Agreement, but shall be liable for its negligent
acts and for any loss, cost or expense incurred by Seller or Purchaser resulting
from the Escrow Agent’s mistake of law respecting the Escrow Agent’s scope or
nature of its duties. Seller and Purchaser shall jointly and severally indemnify
and hold the Escrow Agent harmless from and against all costs, claims and
expenses, including reasonable attorneys’ fees, incurred in connection with the
performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.

ARTICLE 15

MISCELLANEOUS

15.1 Governing Law, Jurisdiction and Venue.

15.1.1 This Agreement shall be governed by, and construed in accordance with,
the substantive laws of the State of Delaware, without regard to conflict of law
principles.

15.1.2 Seller and Purchaser hereby (a) irrevocably consent and submit to the
jurisdiction of any Federal, state, county or municipal court sitting in the
State of Delaware with respect to any action or proceeding brought therein by
any party concerning any matters arising out of or in any way relating to this
Agreement; (b) irrevocably waive personal service of any summons and complaint
and consents to the service upon it of process in any such action or proceeding
by the mailing of such process to the affected party at the address set forth
herein; (c) irrevocably waive all objections as to venue and any and all rights
they may have to seek a change of venue with respect to any such action or
proceeding; (d) agrees that the laws of the State of Delaware shall govern in
any such action or proceeding and waives any defense to any action or proceeding
granted by the laws of any other country or jurisdiction unless such defense is
also allowed by the laws of the State of Delaware; and (e) agree that any
judgment rendered against it in any such action or proceeding shall be
conclusive and may be enforced in any jurisdiction by suit on the judgment or in
any other manner provided by law.

15.2 Further Assurances. In addition to the obligations required to be performed
hereunder by Seller and Purchaser at or prior to the Closing, each party, from
and after the Closing, shall execute, acknowledge and/or deliver such other
instruments, as may reasonably be requested in order to effectuate the purposes
of this Agreement; provided, however, neither party shall be required to
execute, acknowledge or deliver any instrument which would or might impose upon
such party any additional liability or obligation (beyond that imposed upon it
under the documents delivered by such party at the Closing and the other
provisions of this Agreement which survive the Closing).

15.3 Successors. All of the provisions of this Agreement and of any of the
documents and instruments executed in connection herewith shall apply to and be
binding upon, and inure to the benefit of Seller and Purchaser, their successors
and permitted assigns.

15.4 No Third Party Beneficiary. This Agreement and each of the provisions
hereof are solely for the benefit of Purchaser and Seller, their successors and
permitted assigns. No provisions of this Agreement, or of any of the documents
and instruments executed in connection herewith, shall be construed as creating
in any Person other than Purchaser and Seller, their successors and permitted
assigns any rights of any nature whatsoever.

 

24



--------------------------------------------------------------------------------

15.5 Notices. All notices, demands, requests and other communications required
hereunder shall be in writing and shall be deemed to have been given: (a) upon
delivery, if personally delivered; (b) one (1) Business Day after deposit with a
nationally recognized overnight delivery service marked for delivery on the next
Business Day, or (c) upon delivery if sent by facsimile with electronic
confirmation and additionally sent by one of the methods described in clauses
(a), or (b) hereinabove, in each case addressed to the party for whom it is
intended at its address hereinafter set forth:

If to Seller:

CRP/MHI Holdings, L.L.C.

c/o The Carlyle Group

1001 Pennsylvania Avenue, NW

Washington, D.C. 20004-2505

Attn: Thad Paul

Telephone: 202-729-5373

Email: Thad.paul@carlyle.com

With a copy to:

Mayer Brown LLP

71 South Wacker Drive

Chicago, IL 60606

Attn: Jade Newburn

Telephone: 312-701-8985

Email: jnewburn@mayerbrown.com

If to Purchaser:

MHI Hospitality TRS II, LLC

MHI Hotel Investments Holdings LLC

c/o Sotherly Hotels L.P.

410 West Francis Street

Williamsburg, Virginia 23185

Attn: David R. Folsom

Facsimile: (757) 564-8801

Email: davidfolsom@sotherlyhotels.com

with a copy to:

Baker & McKenzie LLP

815 Connecticut Avenue, NW

Washington, DC 20006

Attn: Thomas J. Egan, Jr.

Facsimile: (202) 416-6955

Email: thomas.egan@bakermckenzie.com

or at such other address in the United States of America as may be designated by
either of the parties in a written notice given in accordance with the
provisions of this Section. The attorney for any party may send notices on that
party’s behalf.

15.6 Entire Agreement. This Agreement, together with the documents and
instruments executed and delivered in connection herewith, sets forth the entire
agreement between Purchaser and

 

25



--------------------------------------------------------------------------------

Seller relating to the transactions contemplated hereby and all other prior or
contemporaneous agreements, understandings, representations or statements, oral
or written, relating directly to Seller, the Owner Parties, the Lessee Parties,
the Property and Purchaser are superseded hereby.

15.7 Severability. If any provision in this Agreement is found by a court of
competent jurisdiction to be in violation of any Applicable Law, and if such
court should declare such provision of this Agreement to be unlawful, void,
illegal or unenforceable in any respect, the remainder of this Agreement shall
be construed as if such unlawful, void, illegal or unenforceable provision were
not contained herein, and the rights, obligations and interests of the parties
hereto under the remainder of this Agreement shall continue in full force and
effect undisturbed and unmodified in any way; provided that the deletion of any
provision so held to be unlawful, void, illegal, or unenforceable will not
materially and adversely effect the expected benefit of any party to this
Agreement.

15.8 Modification. This Agreement and the terms hereof may not be changed,
waived, modified, supplemented, canceled, discharged or terminated orally, but
only by an instrument or instruments in writing executed and delivered by
Purchaser and Seller.

15.9 Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES, IRREVOCABLY AND
UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF
OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, THE TARGET INTEREST, THE OWNER PARTIES, THE LESSEE PARTIES,
THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS OF
SELLER OR PURCHASER PERTAINING HERETO OR TO ANY OF THE FOREGOING.

15.10 No Recording. Neither this Agreement nor any memorandum hereof shall be
recorded. Each party hereby agrees to indemnify and hold harmless the others for
all liabilities, losses, damages, liens, suits, claims, costs and expenses
(including reasonable attorneys’ fees) incurred by the other by reason of a
breach of the foregoing covenant.

15.11 Counterparts; Facsimile Signature; Headings. This Agreement may be
executed in several counterparts, each of which shall be deemed an original, but
such counterparts shall together constitute but one and the same Agreement. In
the event that any signature to this Agreement is delivered by facsimile
transmission or in portable document format, such signature shall create a valid
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature were the
original thereof. The Article and Section headings in this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.

15.12 No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

15.13 Time of Essence. Time shall be of the essence with respect to this
Agreement and the covenants and obligations of the parties hereunder.

15.14 Attorneys’ Fees. In the event that either party hereto shall commence
litigation against the other in connection with this Agreement and/or the
enforcement thereof, the losing party in such action shall reimburse the
attorneys’ fees and disbursements of the prevailing party in such action.

 

26



--------------------------------------------------------------------------------

15.15 Brokers. Seller represents and warrants to Purchaser, that Seller has not
dealt with in any manner, or engaged any broker or finder, in connection with
any of the transactions contemplated by this Agreement, other than Existing
Broker (who was engaged by Owner). Purchaser represents and warrants to Seller,
that Purchaser has not dealt with in any manner, or engaged any broker or
finder, in connection with any of the transactions contemplated by this
Agreement, other than Existing Broker (who was engaged by Owner). If the Closing
occurs, Existing Broker shall be paid in accordance with Section 10.1 and
Section 10.2. In the event of any claims for additional brokers’ or finders’
fees or commissions in connection with the negotiation, execution or
consummation of this Agreement, then Purchaser shall indemnify, save harmless
and defend Seller from and against such claims if they shall be based upon any
statement or representation or agreement by Purchaser, and Seller shall
indemnify, save harmless and defend Purchaser if such claims shall be based upon
any statement, representation or agreement made by Seller. This Section 15.15
shall survive the termination of this Agreement for any reason.

[Execution Page(s) Follow]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the Effective
Date.

 

PURCHASER:

 

MHI Hotel Investments Holdings LLC,

a Delaware limited liability company

 

By:

        /s/ David R. Folsom

Name:

                David R. Folsom

Its:

                Manager

MHI Hospitality TRS II, LLC,a Delaware limited liability company

 

By:

        /s/ David R. Folsom

Name:

                David R. Folsom

Its:

                Manager

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been entered into as of the Effective
Date.

 

SELLER:

CRP/MHI Holdings, L.L.C.,

a Delaware limited liability company

By:

        /s/ Thaddeus Paul

Name:

                Thaddeus Paul

Its:

                Vice President



--------------------------------------------------------------------------------

JOINDER OF ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall hold the Earnest Money in escrow, and shall disburse the Earnest Money
pursuant to the provisions of this Agreement.

 

First American Title Insurance Company

Date: June 19, 2015

By:

        /s/ Joshua Slan

Name:

                Joshua Slan

Its:

                Counsel



--------------------------------------------------------------------------------

Exhibit A

Form of Membership Interest Transfer Agreement

MEMBERSHIP INTEREST TRANSFER AGREEMENT

THIS MEMBERSHIP INTEREST TRANSFER AGREEMENT (this “Agreement”) is entered into
as of                     , 2015 (the “Effective Date”), by and between CRP/MHI
HOLDINGS, L.L.C., a Delaware limited liability company (“Assignor”), and MHI
Hospitality TRS II, LLC, a Delaware limited liability company (“MHI
Hospitality”) and MHI Hotel Investments Holdings LLC (“MHI Hotel Investments”
and together with MHI Hospitality, “Assignee”).

WITNESSETH

WHEREAS, as of the date hereof, Assignor is (i) a member of, and holder of a
seventy-five percent (75.0%) Membership Interest (as defined in the Owner
Operating Agreement) (the “Owner Interest”) in MHI/Carlyle Hotel Investment
Program I, L.L.C. (“Hotel Investment Program”), which Owner Interest represents
Assignor’s entire interest in Hotel Investment Program, and (ii) a member of,
and holder of a seventy-five percent (75.0%) Membership Interest (as defined in
the Lessee Operating Agreement) (the “Lessee Interest”, and together with the
Owner Interest, the “Target Interest”) in, MHI/Carlyle Hotel Lessee Program I,
L.L.C. (“Hotel Lessee Program”; and together with Hotel Investment Program, the
“Companies”), which Lessee Interest represents Assignor’s entire interest in
Hotel Lessee Program;

WHEREAS, Assignor and MHI Hotel Investments are parties to that certain Limited
Liability Company Agreement of MHI/Carlyle Hotel Investment Program I, L.L.C.
dated as of May 15, 2007 (the “Owner Operating Agreement”);

WHEREAS, Assignor and MHI Hospitality are parties to that certain Limited
Liability Company Agreement of MHI/Carlyle Lessee Program I, L.L.C. dated as of
May 15, 2007 (the “Lessee Operating Agreement”, and together with the Owner
Operating Agreement, the “Operating Agreements”);

WHEREAS, Assignor, pursuant to the applicable provisions of the Operating
Agreements, wishes to assign, transfer and convey to Assignee, and Assignee
desires to acquire from Assignor, all of Assignor’s right, title and interest in
and to the Target Interest on the terms and conditions set forth herein; and

WHEREAS, Assignor desires to withdraw from the Companies as a member of the
Companies and Assignee desires to be admitted to the Companies as a substitute
member of each Company.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Capitalized terms used but not defined herein shall have the meanings given
to them in the Sale Agreement (defined below).

2. Assignor does hereby absolutely, irrevocably and unconditionally convey,
transfer and assign unto Assignee, without recourse, representation or warranty
(other than the representations and warranties contained in that certain
Purchase and Sale Agreement (the “Sale Agreement”) dated June
                    , 2015, between Assignor and Assignee, all of which are
restated as of the date hereof and shall survive this



--------------------------------------------------------------------------------

Agreement in accordance with the terms of the Sale Agreement), the Target
Interest such that immediately following such conveyance, transfer and
assignment, Assignee will be the owner and holder of the Target Interest,
together with all benefits, rights, advantages, entitlements and interests
appurtenant thereto or arising therefrom.

3. Notwithstanding any provision to the contrary in the Operating Agreements,
contemporaneously with the assignment described in Section 2 of this Agreement,
Assignee shall be admitted to each Company as a substitute member. Assignee does
hereby assume and agree to perform, all of the duties and obligations of
Assignor (a) as the owner and holder of the Target Interest under and pursuant
to the Operating Agreements and (b) to the extent otherwise relating or
appurtenant to the ownership of the Target Interest.

4. ASSIGNEE, ON BEHALF OF ITSELF, ITS AFFILIATES, THE OWNER PARTIES AND THE
LESSEE PARTIES (COLLECTIVELY, THE “ASSIGNEE RELEASING PARTIES”), FULLY, FINALLY
AND IRREVOCABLY AND UNCONDITIONALLY RELEASES EACH OF ASSIGNOR AND ITS
AFFILIATES, AND EACH OF THEIR PAST AND PRESENT MEMBERS, PARTNERS, LIMITED
PARTNERS, GENERAL PARTNERS, MANAGERS, TRUSTEES, OWNERS, SUBSIDIARIES, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS, SERVANTS, ATTORNEYS, INSURERS, AND
OTHER REPRESENTATIVES AND ALL HEIRS, EXECUTORS, ADMINISTRATORS, PREDECESSORS,
SUCCESSORS, AND ASSIGNS OF THE FOREGOING (COLLECTIVELY, THE “ASSIGNOR RELEASED
PARTIES”), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, RIGHTS,
CLAIMS, CAUSES OF ACTION AND DEMANDS AT LAW OR IN EQUITY, CONTROVERSIES, DAMAGE,
COSTS, LOSSES AND EXPENSES WHETHER KNOWN OR UNKNOWN AT THE TIME OF THIS
AGREEMENT, WHICH ASSIGNEE OR ANY OF SUCH PARTIES HAS OR MAY HAVE IN THE FUTURE,
ARISING OUT OF THE PROPERTY, THE TARGET INTEREST, THE LICENSE AGREEMENT, THE
MANAGEMENT AGREEMENT, THE ORGANIZATIONAL DOCUMENTS OF THE LESSEE PARTIES AND THE
OWNER PARTIES, OR RELATING TO THE PROPERTY, THE PHYSICAL, ENVIRONMENTAL,
ECONOMIC OR LEGAL CONDITION OF THE PROPERTY AND THE PROSPECTS, FINANCIAL
CONDITION, OPERATION OR RESULTS OF OPERATIONS OF THE PROPERTY OR THE TARGET
INTEREST, INCLUDING, WITHOUT LIMITATION, ALL CLAIMS IN TORT OR CONTRACT, ALL
CLAIMS UNDER A WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) AND INCLUDING ANY
WARRANTY OF MERCHANTABILITY, HABITABILITY OR GOOD AND WORKMANLIKE CONSTRUCTION
AND WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED, AND
ALL CLAIMS FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE, COMPENSATION, AND LIABILITY ACT (42 U.S.C. SECTION 9601,
ET SEQ.) OR ALL SIMILAR FEDERAL, STATE OR LOCAL STATUTE, RULE OR REGULATION, AND
ANY OTHER BASIS FOR RECOVERY OR REIMBURSEMENT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY, AND ALL CLAIMS RELATING TO EMPLOYEES) (COLLECTIVELY, THE “CLAIMS”),
EXCEPT AS PROVIDED IN THE SALE AGREEMENT. ASSIGNEE AND ALL ASSIGNEE RELEASING
PARTIES, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, EXONERATED, RELINQUISHED
AND RELEASED ASSIGNOR AND ALL ASSIGNOR RELEASED PARTIES FROM AND AGAINST ANY AND
ALL MATTERS AFFECTING ASSIGNOR AND ALL OTHER ASSIGNOR RELEASED PARTIES AND/OR
THE PROPERTY, EXCEPT AS PROVIDED IN THE SALE AGREEMENT. IN THIS CONNECTION AND
TO THE GREATEST EXTENT PERMITTED BY LAW, ASSIGNEE



--------------------------------------------------------------------------------

HEREBY AGREES, REPRESENTS AND WARRANTS THAT ASSIGNEE REALIZES AND ACKNOWLEDGES
THAT FACTUAL MATTERS NOW KNOWN OR UNKNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER
GIVE RISE TO CLAIMS WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED,
AND ASSIGNEE FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE WAIVERS AND
RELEASES HEREIN AND THE PROVISIONS OF THIS SECTION 4 HAVE BEEN NEGOTIATED AND
AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT ASSIGNEE (AND ALL OF THE
ASSIGNEE RELEASING PARTIES) NEVERTHELESS HEREBY INTENDS TO RELEASE, DISCHARGE
AND ACQUIT ASSIGNOR AND ALL OF THE ASSIGNOR RELEASED PARTIES FROM ANY SUCH
UNKNOWN CLAIMS (OTHER THAN CLAIMS ARISING UNDER THE SALE AGREEMENT). ASSIGNOR
HAS GIVEN ASSIGNEE AND THE ASSIGNEE RELEASING PARTIES MATERIAL CONCESSIONS
REGARDING THIS TRANSACTION IN EXCHANGE FOR ASSIGNEE AGREEING TO THE PROVISIONS
OF THIS SECTION 4.

5. ASSIGNOR, ON BEHALF OF ITSELF AND ITS AFFILIATES (COLLECTIVELY, THE “ASSIGNOR
RELEASING PARTIES”) FULLY, FINALLY AND IRREVOCABLY AND UNCONDITIONALLY RELEASES
ASSIGNEE, THE OWNER PARTIES, THE LESSEE PARTIES AND THEIR AFFILIATES, AND EACH
OF THEIR PAST AND PRESENT MEMBERS, PARTNERS, LIMITED PARTNERS, GENERAL PARTNERS,
MANAGERS, TRUSTEES, OWNERS, SUBSIDIARIES, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, SERVANTS, ATTORNEYS, INSURERS, AND OTHER REPRESENTATIVES AND
ALL HEIRS, EXECUTORS, ADMINISTRATORS, PREDECESSORS, SUCCESSORS, AND ASSIGNS OF
THE FOREGOING (COLLECTIVELY, THE “ASSIGNEE RELEASED PARTIES”), FROM AND AGAINST
ANY AND ALL CLAIMS, EXCEPT AS PROVIDED IN THE SALE AGREEMENT. ASSIGNOR AND THE
ASSIGNOR RELEASING PARTIES, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
EXONERATED, RELINQUISHED AND RELEASED ASSIGNEE AND ALL OTHER ASSIGNEE RELEASED
PARTIES FROM AND AGAINST ANY AND ALL MATTERS AFFECTING ASSIGNEE AND ALL OTHER
ASSIGNEE RELEASED PARTIES AND/OR THE PROPERTY, EXCEPT AS PROVIDED IN THE SALE
AGREEMENT. IN THIS CONNECTION AND TO THE GREATEST EXTENT PERMITTED BY LAW,
ASSIGNOR HEREBY AGREES, REPRESENTS AND WARRANTS THAT ASSIGNEE REALIZES AND
ACKNOWLEDGES THAT FACTUAL MATTERS NOW KNOWN OR UNKNOWN TO IT MAY HAVE GIVEN OR
MAY HEREAFTER GIVE RISE TO CLAIMS WHICH ARE PRESENTLY UNKNOWN, UNANTICIPATED AND
UNSUSPECTED, AND ASSIGNOR FURTHER AGREES, REPRESENTS AND WARRANTS THAT THE
WAIVERS AND RELEASES HEREIN AND THE PROVISIONS OF THIS SECTION 5 HAVE BEEN
NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND THAT ASSIGNOR (AND
ALL OF THE ASSIGNOR RELEASING PARTIES) NEVERTHELESS HEREBY INTENDS TO RELEASE,
DISCHARGE AND ACQUIT ASSIGNEE AND ALL OF THE ASSIGNEE RELEASED PARTIES FROM ANY
SUCH UNKNOWN CLAIMS (OTHER THAN CLAIMS ARISING UNDER THE SALE
AGREEMENT). ASSIGNEE HAS GIVEN ASSIGNOR AND THE ASSIGNOR RELEASING PARTIES
MATERIAL CONCESSIONS REGARDING THIS TRANSACTION IN EXCHANGE FOR ASSIGNOR
AGREEING TO THE PROVISIONS OF THIS SECTION 5.

6. Notwithstanding any provision in the Operating Agreements to the contrary,
immediately following the admission of Assignee as a substitute member of each
Company, Assignor shall, and hereby does, withdraw from each Company as a member
of each Company, and shall thereupon cease to be a member of the Companies.



--------------------------------------------------------------------------------

7. This Agreement shall be construed exclusively in accordance with and governed
by the internal laws of the State of Delaware (without regard to principles of
conflicts of laws).

8. This Agreement is executed by, and shall be binding upon and inure to the
benefit of, the parties hereto and each of their respective successors and
assigns. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any other person.

9. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, and together shall be deemed one and the same
document.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

ASSIGNOR:

 

CRP/MHI Holdings, L.L.C.,

a Delaware limited liability company

 

By:

 

Name:

 

Its:

 

 

ASSIGNEE:

 

MHI Hotel Investments Holdings LLC,

a Delaware limited liability company

 

By:

 

Name:

 

Its:

 

 

MHI Hospitality TRS II, LLC,

a Delaware limited liability company

 

By:

 

Name:

 

Its:

 